§ 6:283.Form—Notice of appeal from judgment as a whole, Tex. Prac. Guide CIvii...


                                                                                                                         -j
                                                                                                                         GO
                                                                                                                                 o

                                                                                                         c ^             ;:s
                                                                                                                         cn
                                                                                                                             ^553r"
Civil Appeals §6:283                          CAUSENO. 2016C108203                                       -i - ^              -^ -7.^
                                                                                                                         cn
                                                                                                                         GO


                                            Notice of appeal from judgment as a whole


Summary To the Honable court of appeals
World Wide Automotive Repair Paint Body wishes to appeal this judgement on the basis that I was not represented by
attorney and the fact that the vehicles in question have been returned. Also vehicles that have not been returned I know
nothing aboutand never had them in my possession.




                    Plaintiff


    SANTANDER CONSUMER USA INC

                                                                                         In the District Court of
,       /    • /    jy        /A,    L?jl                                                285 JUDICIAL DISTRICT
Lehiq/1 l/q//ty.                                  ^
            !j           v.     '                                                        e£A;^R7 County, Texas
                   sen e'kj hena

    World Wide Automotive Repair Paint
    Body




    Notice of Appeal

    Pursuant to Texas Rule of Appellate rioecduic 25.1, [name ofappellant], tlie [plaintiffor defendant] ui tile above-styled and
    numbered action, files this notice of appeal to [appellate court to which appeal is taken or. if applicable either the First or
    Fourteenth Court ofAppeals], [Plaintiff or Defendant] desires to appeal from the judgment rendered against [plaintiff or
    defendant] by the [court] of BEXAR County 285 JUDICIAL COURT OF, Texas, on AUGUST 23,2017.


    [Ifappeal is accelerated, add: This appeal is accelerated pursuant to (authority, such as: Texas Rule of Appellate Procedure
    28.W.
§ 6:283.Form—Notice of appeal from judgment as a whole, Tex. Prac. Guide Civil...




 (Appellant) is a party affected by the trial court's judgment. However, (appellant) did not participate, either inperson or
through counsel, in the hearing resulted in the Judgment complained of. In addition, (appellant) did not timely file a
postjudgment motion, a requestforfindings offactand conclusions oflaw, or a notice ofappeal].


September 21, 2017



World WideAutomotive Repair BodyShop
 1226 S.WW WHITE RD                                                                    .    f                           I
 SAN ANTONIO TX. 78220                                Verification                    Ly^hCd'/f                       ^'
 State of Texas




 County otBEXAR



Before me, the undersigned notary public, on this day personally appeared [name ofparty], known to me (or proved to me on
the oath of [name ofperson giving oath] or through [description of identity card or other document]), who after being duly
sworn, upon [his or her] oath stated that fne or she] is llie [party status] in the above-captioned cause; that [he or she] has
read the foregoing document; and that every statement contained therein is true and correct within his or her personal
knowledge.



SUBSCRIBED AND SWORN TO before me on^is [date], to which Iplace my signature and official seal.
[Signature ufNotary FubUc]
[Printed Name ofNotary Public]                fO] l/rffm£    (                  EDITH WILLIAMS
My Commission txpires: [date commission expires]             •                   NOTARY PUBLIC
                                                             t
                                                                 .•v    -=*.•    STATE OF TEXAS
                                                             I

                                                             i
                                                                                MyComm.^^28-2019
                                                                                   to# 166806
Notary Public for the State of Texas                         '

                                                    Certificate of Service


I certify that on [date], I deposited in the United States Mail a true copy of the preceding notice of appeal addressed to
[name], attorney of record for [plaintiff or defendant], of [address], [city], Texas, [:ip code]. This copy of the notice of
appealwas sent by [registered or certified] mail with return receipt requested.


Dated September 21,2017
[Signature, Stale Bar ofTexas identification number,
address, telephone number, and. ifavailable, telecopier
number ofat least one attorney' ofrecord]
§ 6:283.Form—Notice of appeal from judgment as a whole, Tex. Prac. Guide Civil.


Wesllaft. 'tv2('l7 llH'iiisun ltmilcr>. Nn Claim lo ( l i S. (itn-i. Wciks.

Ivnd ofDocument                                                               C 2017 Thomson Reuters No claim lo original U.S. GovernmeiU
                                                                                                                                  Works.




  ivi   .1 . n
^               :ioiipC./o8'ao3> lA^



^3. do^ 2S/^O
       \/qA^
            O
S^CJiyu^ //.
/c^o^ €J^